FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURTIS LEE MORRISON,                             No. 11-17479

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02557-KJM-
                                                 EFB
  v.

C. HILL, C.O.; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Curtis Lee Morrison, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and due process violations.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Jett v. Penner,

439 F.3d 1091, 1096 (9th Cir. 2006). We may affirm on any basis supported by

the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

      The district court properly granted summary judgment on Morrison’s Eighth

Amendment claims because Morrison failed to raise a genuine dispute of material

fact as to whether defendants were deliberately indifferent to his serious medical

needs when they allegedly placed an inmate who was a smoker in his cell. See

Wilson v. Seiter, 501 U.S. 294, 297-98 (1991) (inmate must establish that prison

officials “possessed a sufficiently culpable state of mind” to implicate the Eighth

Amendment); Jett, 439 F.3d at 1096 (deliberate indifference requires “a purposeful

act or failure to respond to pain or possible medical need”).

      Dismissal of Morrison’s due process claims was proper because the record

shows that the results of the disciplinary hearing, including the loss of good-time

credits, have not been invalidated. See Edwards v. Balisok, 520 U.S. 641, 648

(1997) (claim for damages based on allegations “that necessarily imply the

invalidity of the punishment imposed,” including the deprivation of good-time

credits, “is not cognizable under § 1983”); Heck v. Humphrey, 512 U.S. 477,

487(1994) (if “a judgment in favor of the plaintiff would necessarily imply the


                                          2                                    11-17479
invalidity of his conviction or sentence . . . the complaint must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been

invalidated” through habeas or other means).

      AFFIRMED.




                                          3                                      11-17479